             Case 2:20-cv-00378-DWL Document 13 Filed 04/24/20 Page 1 of 2




 1   Nathan Brown
     BROWN PATENT LAW
 2   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 3   Phone: 602-529-3474
     Email: Nathan.Brown@BrownPatentLaw.com
 4
     ROBERT AHDOOT*
 5   rahdoot@ahdootwolfson.com
     BRADLEY K. KING*
 6   bking@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 7   10728 LINDBROOK DRIVE
     LOS ANGELES, CALIFORNIA 90024
 8   Telephone: (310) 474-9111
 9   AVI R. KAUFMAN*
     kaufman@kaufmanpa.com
10   KAUFMAN, P.A.
     400 NW 26th Street
11
     Miami, FL 33127
12   Telephone: (305) 469-5881
13   Attorneys for Plaintiff and the Putative Class
14
                                UNITED STATES DISTRICT COURT
15
                                     DISTRICT OF ARIZONA
16

17   Kizzy Williams, individually and on
     behalf of all others similarly situated,         Case no. 2:20-cv-00378-DWL
18

19                 Plaintiff,

20   v.
21
     Neuvoo USA Inc., a Delaware
22   corporation,
23                 Defendant.
24

25

26

27

28                                               1
                                       Notice of Dismissal
             Case 2:20-cv-00378-DWL Document 13 Filed 04/24/20 Page 2 of 2




            Plaintiff Kizzy Williams hereby gives notice of the dismissal of this action
 1

 2   without prejudice, with each party to bear its own attorneys’ fees and costs.
 3                                             Respectfully Submitted,
 4
                                               KIZZY WILLIAMS, individually and on
 5                                             behalf of those similarly situated individuals
 6   Dated: April 24, 2020                     /s/ Nathan Brown
 7                                              Nathan Brown
                                                Telephone: (602) 529-3474
 8                                              Nathan.Brown@BrownPatentLaw.com
                                                Local Counsel for Plaintiff and the putative
 9                                              Class
10                                             Avi R. Kaufman
11                                             kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
12                                             400 NW 26th Street
                                               Miami, FL 33127
13
                                               Telephone: (305) 469-5881
14
                                               Robert Ahdoot
15                                             rahdoot@ahdootwolfson.com
16                                             Bradley K. King*
                                               bking@ahdootwolfson.com
17                                             AHDOOT & WOLFSON, PC
                                               10728 Lindbrook Drive
18
                                               Los Angeles, CA 90024
19                                             Telephone: (310) 474-9111

20                                             Attorneys for Plaintiff and the putative Class
21

22

23

24

25

26

27

28                                               2
                                      Notice of Dismissal
